229 Ga. 388 (1972)
191 S.E.2d 841
ANDREW
v.
THE STATE.
27175.
Supreme Court of Georgia.
Submitted May 9, 1972.
Decided September 7, 1972.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Joel M. Feldman, James H. Mobley, Jr., Richard E. Hicks, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, David L. G. King, Jr., Assistant Attorneys General, for appellee.
GUNTER, Justice.
The appellant was convicted of armed robbery, he filed a motion for a new trial containing only the usual general grounds, he filed an amended motion for a new trial containing two special grounds, and the trial judge overruled the motion for a new trial as amended on each and every ground.
The appeal here is from that judgment; and two errors are enumerated, the first having no relationship whatsoever to any of the five grounds contained in the amended motion for a new trial, and the second enumerated error merely complaining of the overruling of the five grounds of the motion for a new trial as amended.
Only the first enumerated error has been insisted upon *389 here. This alleged error was not raised at all in the trial court, and the trial court has not passed upon this alleged error. Let it be sufficient here to say that we have reviewed this alleged error and find it to be without merit.
The second enumerated error merely complains of the trial judge's overruling of the five grounds of the amended motion for a new trial. No argument in support thereof is contained in the briefs, and there was no oral argument in this case. Furthermore, the evidence in the record is ample to sustain the verdict and judgment of conviction.
Judgment affirmed. All the Justices concur.